Citation Nr: 0900908	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of fractures of the left humerus and clavicle with scarring 
and deformity of the left shoulder girdle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to October 
1947.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2004 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDINGS OF FACT

Throughout the appeal, the veteran manifests unfavorable 
ankylosis of the left shoulder, which has been surgically 
fused; nonunion or flail shoulder is not exhibited.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for residuals of fractures of the left humerus and 
clavicle with scarring and deformity of the left shoulder 
girdle have not been met during the entire appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a  
Diagnostic Code 5200 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in June 2004 and March 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, in June 2004, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating, indicating 
that he must show that his disability had increased in 
severity.  This notice included information and evidence that 
VA would seek to provide and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

In March 2006, the veteran was further notified of the 
processes by which effective dates are established, 
explaining that evaluations are based on the ratings schedule 
and assigned a rating between 0 and 100 percent, depending on 
the relevant symptomatology.  It instructed the veteran to 
tell VA about, or give VA, any medical or lay evidence 
demonstrating the current level of severity of his disability 
and essentially the effect that any worsening of the 
disability has had on his employment and daily life.  It did 
so by specifically listing examples of such evidence, such as 
on-going treatment records, Social Security Administration 
(SSA) determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements.  The veteran, in fact, has submitted 
lay statements regarding his physical limitations due to his 
disability.  Thus, it is clear that he understood the types 
of evidence required by VA to substantiate his increased 
rating claim.  

As shown above, substantially compliant notice was 
accomplished after the initial denial of the claim; however, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in October 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Accordingly, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  The otherwise defective notice has resulted in no 
prejudice to the veteran. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The Board finds that the June 2004 VCAA letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  The veteran has demonstrated an awareness of the 
criteria for evaluation of the left shoulder in his arguments 
on appeal and specifically his February 2006 statement 
describing in detail the impairment in his left shoulder and 
how it has increased in severity with his aging.  

Accordingly, the veteran has received proper notice pursuant 
to the Court's Vazquez determination via the July 2006 and 
May 2008 letters from the RO.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
relation to his claim.  The duty to assist has been 
fulfilled.



Disability Evaluation

The veteran seeks a higher overall disability evaluation for 
his service-connected left shoulder disability.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A    § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).

Service connection was established for ankylosis of the left 
shoulder joint by rating decision in May 1948, and was 
evaluated as 40 percent disabling under DC 5200, for 
ankylosis of scapulohumeral articulation.  Under the General 
Rating Formula for DC 5200, a 40 percent evaluation is the 
maximum rating allowed for ankylosis of a minor joint.  In 
the instant case, the veteran is right-handed; hence, his 
left shoulder is considered a minor upper extremity.

The standard ranges of motion for shoulder abduction and 
forward elevation (flexion) are 180 degrees. 38 C.F.R. § 
4.71, Plate I.

DC 5202 provides a 50 percent evaluation for nonunion (false 
flail joint) of the minor humerus, and a 70 percent 
evaluation for loss of the head of the minor humerus (flail 
shoulder).

The veteran was injured on April 12, 1945 when he was struck 
by a shell fragment sustaining a compound comminuted fracture 
of the left humerus and flesh wounds of the thigh.  Initial 
treatment included debridement and immobilization with a 
shoulder spica.  Osteomyelitis set in and the shoulder 
drained a total of about 13 months.  In August 1946, it was 
reported that he had a flail arm with loss of the head of the 
humerus and loss of part of the deltoid.  The shoulder was 
fused.  In April 1947, he underwent a right iliac bone graft 
to the left shoulder joint and osteotomy of the outer third 
of the left clavicle and base of the spine of the scapula.  
The periostium was stripped from the under surface of the 
acromion and the remaining portion of the upper end of the 
humerus, until the fibrous union between the humerus and 
glenoid were encountered.  The final diagnosis on discharge 
in October 1947 was ankylosis of the left scapulohumeral 
joint residuals of shell fragment wounds.  

A March 1948 VA orthopedic examination reflects that the 
veteran had suffered a comminuted fracture of the head and 
neck of the humerus of his left shoulder which resulted in 
ankylosis of the shoulder joint.  It was reported that the 
left shoulder joint surfaces were destroyed at the time the 
veteran was wounded in action.  X-rays of the left shoulder 
showed extensive transverse comminuted and presumably gunshot 
fracture involving the head, neck and proximal third of the 
humeral shaft.   

In July 2004, the veteran was afforded a VA examination.  It 
is noted that at the time of the examination, the examiner 
did not have access to the claims folder and relied on the 
history told by the veteran.  The veteran reported 
progressively worsening left shoulder pain for approximately 
two years.  On examination, the left shoulder was completely 
stiff and weak and had no movement.  There was no swelling, 
heat, redness, instability, giving way, fatigability or lack 
of endurance.  There were no periods of dislocation or 
recurrent subluxation.  The veteran reported he could not use 
crutches, cane or a brace because of his left shoulder.  His 
activities of daily living affected by the shoulder included 
bathing and dressing.  Though presently retired, the veteran 
reported he missed approximately 7 days a year from work due 
to his shoulder.  Complete range of motion could not be 
provided since the veteran had no movement.  The examiner 
noted that it appeared the glenoid process of the scapula and 
the head of the humerus were destroyed and the bone was 
grafted and placed in between the head of the humerus and the 
remnants of the glenoid process to achieve fusion.  X-rays 
from that date revealed residuals of shell fragment wounds 
and fusion of the shoulder.  It was reported that there were 
metallic densities superimposed on the humeral head.  The 
examiner's impression was post-traumatic fusion of the left 
shoulder with bone grafts.   

On the basis of the entire record, the veteran's ankylosis of 
the left shoulder joint warrants a 40 percent rating, which 
is the current percentage assigned.  The evidence does not 
reflect nonunion, or loss of head of the humerus (flail 
joint) to warrant a disability rating in excess of 40 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  While 
reference has been made to loss or destruction of the humeral 
head in service treatment records and on examination 
following service, it is apparent that the humeral head was 
badly fractured and not anatomically removed.  The flail 
joint resulted from the compound comminuted fracture and 
persisted until the remaining humeral head was fused to the 
scapula.  The operative report in service refers to this 
fusion and the recent x-ray report notes metallic densities 
superimposed on the humeral head.  The veteran does not 
exhibit flail joint or nonunion.  

Where the evidence contains factual findings that show that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, supra.  However, the 
record does not support the assignment of different 
percentage evaluations during the time period on appeal.  
There were no distinct periods of time during which the 
veteran's disability varied in severity.  Accordingly he is 
not entitled to receive a "staged" rating.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, supra.  But the evidence of 
record does not demonstrate other impairment of the humerus.  
38 C.F.R. § 4.71a, DCs 5200, 5202.

Also, the Board has considered whether there is any 
additional functional loss not contemplated in the current 40 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
veteran reported worsening pain over the past two years.  
Even considering the effects of pain on use, there is no 
probative evidence that the left shoulder disability is to 
such a degree to warrant an increased rating.  On 
examination, there were insufficient objective signs of 
weakness; deformity; fatigability; lack of coordination; or 
restricted or excess movement of the joint to warrant an 
increased rating.  See 38 C.F.R. § 4.45.

The Board notes the veteran's argument, through his 
representative, that the examination was insufficient since 
the examiner did not have access to the claims folder.  
However, as previously stated, when seeking an increased 
rating, the current level of disability is of primary concern 
as it provides the most accurate picture of the current 
severity of the disability.  See Francisco, supra.  Also, the 
examination met the standards outlined in DeLuca.  The Board 
finds that this examination was sufficient and affords it 
significant probative value.
    
As the preponderance of the evidence is against the claim for 
an increased rating for a left shoulder disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extra-schedular Consideration

There is no showing that the veteran's service-connected left 
shoulder disability has resulted in so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extra-schedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of fractures of the left humerus and clavicle with scarring 
and deformity of the left shoulder girdle is denied.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


